 1   CAMACHO CALVO LAW GROUP LLC
     DONALD V. CALVO
 2   dcalvo@camachocalvo.law
 3   134 W Soledad Ave Ste 401
     Hagåtña, GU 96910
 4   Tel No. 671.472.6813
 5   Fax No. 671.477.4375

 6   ASHFORD & Wriston LLLP
 7   CUYLER E. SHAW [Hawaii Bar No. 1413]
     999 Bishop Street, Suite 1400
 8   Honolulu, Hawaii 96813
     P. (808) 539-0448
 9
     F. (808) 533-4945
10
                                  ITHE DISTRICT COURT OF GUAM
11
12    In re:                                       Bankruptcy Case No. 19-00010
13                                                 (Chapter 11)
14    ARCHBISHOP OF AGAÑA,
      a Corporation Sole,
15
                               Debtor.
16
17             ORDER GRANTING PETITION FOR PRO HAC VICE ADMISSION
18             The Petition of CUYLER E. SHAW to appear pro hac vice in the District Court of Guam
19
     has come regularly before the court for its review pursuant to GNLR 17.1(d), Local Rules of the
20
     District Court of Guam.
21
22             Upon consideration of the motion and all papers submitted in support thereof, it is hereby

23   ORDERED that the Petition is GRANTED.
24             CUYLER E. SHAW may appear and participate in this action on behalf of Bank of
25
     Hawaii, a Hawaii corporation.
26
               SO ORDERED.
27
28                                                     /s/ Frances M. Tydingco-Gatewood
                                                           Chief Judge
                                                       Dated: May 01, 2019

               Case 19-00010 Document 165 Filed 05/01/19 Page 1 of 1
